NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.

Status of Examination
                Claims 1-8 and 10-20 are pending and currently under examination.  Claims 9 and 21 are canceled.  Claim 1 is amended.  
                The filing and approval of the terminal disclaimer over U.S. Patent Nos. 9,456,968,  9,456,967,  9,456,966,  9,468,591, 9,592,184, 10,098,823,  10,376,718, 10,322,301  and 10,357,669 is acknowledged.  
                

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)
or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  In light of the amendments to the claims and cancelation of claim 9, Applicant has satisfied all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows.  Specifically, the disclosure of the prior-filed application, Application No. 14/702615 (hereinafter '615), 14/072,926 (hereinafter '926), 62/293,703 (hereinafter '703), 61/769,758 (hereinafter '758) and 61/722,870 (hereinafter '870), provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the claims of this application.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claim 1 and claims 2-20 which depend therefrom under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 


Claim Rejections - 35 USC § 103
In light of the amendments to and cancelation of the claims the rejection of claims 1-8 and 10-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 2014/0127275 A1, of record) is withdrawn.

In light of the amendments to and cancelation of the claims the rejection of claims 1-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 2014/0127275 A1, of record) as applied to claims 1-8 and 10-20 above, and further in view of Traynor (US 2008/0317795 A1, of record) is withdrawn.  


Conclusion
Claims 1-8 and 10-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619